NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
EDDIE L. BROWN, JR.,
Petitioner,
V.
DEPARTMENT OF JUSTICE,
Resp0ndent.
2011-3171
Petition for review of the Merit Systems Protection
Board in case n0. AT0752100609-I-1.
ON MOTION
ORDER
Eddie L. Br0Wn, Jr. moves for leave to proceed in forma
pauperis.
Upon consideration there0f,
IT ls ORDERED THAT:
The motion is g'ranted.

BROWN V. J`USTICE 2
FoR THE CoURT
2 5 2911 131 Jan H@rba1
Date J an Horba1y
' C1erk
cc: Eddie L. Br0Wn, Jr.
Jeanne E. Davidson, Esq. F"_Eo
321 ”'&rE3¥§To€§AiP¢§§%'b§r
JuL 25 2011
.IAN HDRBALY
CLERK
FOR